DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 1 and 6 is/are objected to because of the following informalities:
At line 4 of claim 1, “body and” should be replaced with “and”.
At line 1 of claim 6, “for a” should be replaced with “for the”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugiyama (JP 2009/096450).
In regards to claims 1-6, Sugiyama discloses the claimed limitations including a decorative member which is attached to an attached portion (1a), the decorative member comprising:
a design portion (2,4 (Reference is made to Figures 1-6) or 2,14a (Reference is made to Figures 19-21)) which includes a transmitting body (4 or 14a) of which at least a portion has transmittance and a non-transmitting body (2, opaque emblem body) which is a separate body from the transmitting body and does not have transmittance; and
a light source section (5,6) which is disposed between the design portion and the attached portion (Reference is made to Figure 2), wherein the non-transmitting body includes a holding portion (2a) which is inserted into an opening portion formed in the attached portion (Reference is made to Figures 2-3), and wherein the holding portion is held on a rear surface side of the attached portion (Reference is made to Figure 3), and thus, the transmitting body and the light source section are attached to the attached portion by the non-transmitting body (Reference is made to Figures 1-6);
 wherein the transmitting body has an opening (4c or 14c) into which the holding portion is inserted;
wherein the holding portion (2a) has an engagement receiving portion (back side of enlarged end, closer to the emblem surface than the end of the pin), and wherein a receiving portion (7) is provided, which includes a hole portion (7c) into which the holding portion is inserted and a retaining section (back side of element 7 on which the engagement receiving portion rests) which prevents the holding portion from coming off from the hole portion via the engagement receiving portion, and holds the non-transmitting body on the rear surface side of the attached portion (Reference is made to Figures 1-6);
wherein the design portion includes a light adjustment section (14b) which adjusts an amount of light leaking from a gap (8 or 8-1) between a contour (outer contour of 2 or inner contour 2-1, respectively) and the attached portion 1a (which includes 3a along inner contour 2-1) (Reference is made to Figures 19-21 and Paragraphs 0073-0074);
a cover body (1) for a module which is attached to a vehicle steering wheel, the cover body comprising:
a cover main body portion (1a) which is an attached portion having an opening portion; and
the decorative member according to claim 1;
wherein the cover body is used for an airbag apparatus which is a module (Reference is made to Paragraph 0036).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Examiner notes that Worrell et al. (US Publication 2009/0315306), Kang et al. (US Publication 2020/0406848) and Hirzmann (US Publication 2008/0090031) also appear to read closely on the claimed limitations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616